Citation Nr: 1637534	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Board remanded the Veteran's claim for additional development to attempt to corroborate the Veteran's asserted in-service stressors.  Specifically, the Board directed that the AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those pertaining to his fear of hostile military or terrorist activities during his asserted deployment to Bosnia, and to include forwarding a copy of the Veteran's military personnel records, together with the stressor information, to the Joint Services Research and Records Center (JSRRC).  Additionally, the Board instructed that the AOJ ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  

Here, the record indicates that the VA Appeals Management Center (AMC), who handled the additional development of the claim, did not initiate a JSRRC request.  Rather, the JSRRC coordinator issued a formal finding of a lack of information required to corroborate the Veteran's stressors.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board has determined that VA should submit a request to the JSRRC in an attempt to corroborate the Veteran's asserted in-service stressors.  Therefore, remand is warranted to fully comply with the Board's January 2015 Remand directive pertaining to this development.

Furthermore, as it appears the Veteran receives continuous treatment through the VA, the Board finds the AOJ/AMC should obtain any outstanding VA treatment records dated from September 2015 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2015 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward a copy of the Veteran's military personnel records, together with his stressor information, to the JSRRC.  Ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  All actions to verify the alleged stressors should be fully documented in the electronic file.  If the information fails to corroborate an in-service stressor, make a formal finding to that effect.

3. When the development requested has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and paranoid schizophrenia.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




